t c summary opinion united_states tax_court robert d aronfeld petitioner v commissioner of internal revenue respondent docket nos 13337-99s filed date robert d aronfeld pro_se paul k voelker for respondent couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7463 in effect at the time the petitions were filed ' the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively for and after concessions by respondent ’ the issues for decision are whether the statute_of_limitations under sec_6501 a bars respondent from making assessments against petitioner for the years at issue whether certain adjustments to petitioner's income for the years at issue are correct whether petitioner is entitled to itemized_deductions for and for schedule c trade_or_business expense deductions for in excess of amounts allowed by respondent and whether petitioner is liable for the sec_6662 penalty for the year on brief respondent conceded that the disallowed itemized_deductions of dollar_figure for should be reduced to dollar_figure that the disallowed schedule c car and truck expenses of dollar_figure for should be reduced to dollar_figure and that petitioner was not liable for the sec_6662 penalty for prior to trial petitioner filed motions for entry of decision in both docketed cases based on a letter from respondent's memphis tennessee office that stated that for petitioner's and tax years there was no tax interest or penalties due respondent filed objections which the court sustained on brief petitioner reasserted his claim although that issue was resolved by the court prior to trial the court notes that petitioner's claim has no merit the letter petitioner relies on does not relate to the tax_year and moreover with respect to the and tax years petitioner's account would not show any amount owing because the continued rule a requires the parties to stipulate all evidence that fairly should not be in dispute petitioner refused to execute a written stipulation prepared by respondent that would have placed into evidence copies of petitioner's federal_income_tax returns for the years at issue and copies of the notices of deficiency for those years these documents were admitted into evidence over petitioner's objection at the time the petitions were filed petitioner's legal residence was las vegas nevada petitioner is a retired attorney he was not engaged in the practice of law during the years at issue on his and federal_income_tax returns he reported wage and salary income as well as income from a trade_or_business activity described as insurance sales the wage and salary income reported on the return came from two family and medical health_plans for which the employers issued internal_revenue_service irs forms w-2 wage and tax statement the wage and salary income reported on the return was from an employer named imc trading inc also based on an irs form_w-2 continued deficiencies at issue in this case cannot be assessed until the court issues a decision a no_change_letter issued by respondent does not generally preclude respondent from subsequently issuing a notice_of_deficiency 64_tc_700 affd without published opinion 552_f2d_368 5th cir for petitioner filed what respondent referred to as a zero return for the reason that petitioner listed on the irs form_1040 a zero amount for income adjustments to income and taxes due but claimed an overpayment of dollar_figure in taxes petitioner did however attach to his return copies of various information returns of amounts paid to him by various payers that included social_security retirement benefits nonemployee compensation and irs forms w-2 from several employers the return also included a two-page typewritten statement by petitioner extolling the reasons why he was not liable for federal income taxes those reasons can best be described as tax_protester arguments ’ in the notices of deficiency respondent made certain adjustments on petitioner's tax_return recategorizing petitioner's reported income and disallowed certain itemized_deductions and certain trade_or_business_expenses including a net_operating_loss_carryover deduction all for lack of substantiation the adjustments for also involved a recategorizing of income and the disallowance of various trade_or_business_expenses it does not appear that petitioner was engaged in any trade_or_business activity during respondent determined the although the record is not clear it appears that respondent did not accept petitioner's purported return as a return and therefore it was not filed deficiency for that year solely from the payer information forms that petitioner included with the zero return he submitted for the first issue is petitioner's claim that respondent is barred by expiration of the period of limitations for assessment under sec_6501 petitioner's return was filed timely his return was filed on date and the return for was received by respondent on date respondent mailed the notice_of_deficiency for the years and on date the notice_of_deficiency for was mailed on date sec_6501 provides generally that taxes imposed by the internal_revenue_code shall be assessed within years after the return is filed whether or not such return was filed on or after the date prescribed sec_6501 provides that in the case of failure_to_file a return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time calendar_year taxpayers are under sec_6072 required to file their income_tax returns and pay the taxes thereon on or before april following the close of the taxable_year the court holds that the notices of deficiency were mailed by respondent well within the time periods provided by sec_6501 respondent therefore is not barred from the assessment and collection_of_taxes against petitioner for the years at issue with respect to the adjustments in the notices of deficiency petitioner neither presented evidence nor provided any testimony relating to respondent's adjustments for the years in guestion petitioner's testimony dwelled on the letter he received from respondent's memphis tennessee office stating that he owed no taxes for and see supra note in addition petitioner testified that he had a lot of constitutional questions that i can't raise here which i've asked to be raised in a district_court which i've already filed however petitioner did not deny receiving the amounts suit paid to him that various payers reported to respondent petitioner presented no testimony or documentary_evidence to substantiate the various itemized_deductions and trade_or_business_expenses respondent disallowed for lack of substantiation petitioner concluded his testimony with the statement that his case rested on constitutional guestions i want to raise up in the federal district_court and that will hopefully include taxes that i may or may not owe on brief petitioner argued the same constitutional objections all of in his brief petitioner identified the case as docket no cv-s-00-535-ldg rlh federal district_court district of nevada 9th district in which he is claiming the u s tax_court has no jurisdiction over him which relate to arguments generally raised by protesters the merits of which need not be addressed here suffice it to say that petitioner has not established that respondent's adjustments are in error therefore the adjustments referred to and described as issue sec_2 and are sustained the final issue is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations for the year sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case see sec_1_6664-4 income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant see drummond v commissioner tcmemo_1997_71 however the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability see sec_1_6664-4 income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 petitioner made an insufficient effort to determine his proper tax_liability for by submitting to respondent a return that disavowed any income or any_tax liability in spite of the receipt by petitioner during the years of income payments that in previous years petitioner had reported there was no reasonable or honest misunderstanding of fact or law by petitioner imposition of the sec_6662 penalty in this case is amply justified and therefore is sustained reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule in docket no 6195-99s and for respondent in docket no 13337-99s
